Citation Nr: 0906195	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  98-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
genital and facial herpes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In January 1998, the RO denied the Veteran's claims 
for service connection for depression, residuals of a head 
injury, chronic fatigue syndrome, heart PVC (premature 
ventricular contraction), Hepatitis A, and right leg 
cellulitis, and granted service connection for mechanical low 
back pain at a 10 percent disability rating.  In May 1998, 
the RO denied claims for service connection for residuals of 
frostbite to the hands and feet, short-term memory loss, 
muscle and joint pain secondary to inservice exposure to 
radio frequency exposure and creosote burns to the face and 
granted service connection for genital and facial herpes at a 
noncompensable disability rating.

The Board remanded these issues for additional development in 
June 2003.  In May 2005, the Board granted service connection 
for a right leg scar (claimed as right leg cellulitis) and 
denied entitlement to service connection for depression, 
residuals of a head injury (to include memory loss) chronic 
fatigue syndrome, residuals of frostbite to the hands and 
feet, muscle and joint pain as secondary to inservice 
exposure to non-ionizing radiation, creosote burns to the 
face, heart PVC (premature ventricular contractions) and 
hepatitis A.  In addition, the Board denied an initial 
disability rating in excess of 20 percent for service-
connected mechanical back pain and remanded entitlement to an 
initial compensable disability rating for service-connected 
genital and facial herpes for additional development.  As the 
required development has been completed, this issue is again 
before the Board for further appellate review.






FINDING OF FACT

The Veteran's genital and facial herpes for the entire 
appeals period, has not been manifested by exfoliation, 
exudation or itching involving any exposed surface or 
extensive area and has not involved at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
genital and facial herpes have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.118, Diagnostic Code 7806 
(2001); Diagnostic Code 7806 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran received this notice in February 2006.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  The 
notice was not provided before service connection was granted 
and VA's duty to notify in this case was satisfied after the 
initial rating in May 1998.  

However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VA notice, the RO readjudicated 
the claim in a supplemental statement of the case dated in 
June 2008.  Thus, the timing defect in the notice has been 
rectified.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The service treatment records, VA 
medical records and examination reports, private medical 
records and a lay statements have been associated with the 
record.  The Board notes that, in a statement received by VA 
in November 2007, the Veteran requested 60 days in which to 
obtain additional medical evidence to support his claim.  
However, the Veteran has not submitted any additional 
evidence.  Significantly, the record does not indicate that 
any additional existing evidence that is necessary for a fair 
adjudication of the claim has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected genital and facial herpes is 
rated at a noncompensable disability rating under Diagnostic 
Codes 7899-7806.  Disabilities may be rated by analogy to a 
closely related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2008).  Diagnostic Code 7806 
pertains to dermatitis or eczema.  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under the regulations in effect prior to August 2002, 
Diagnostic Code 7806 provided that a noncompensable 
disability rating was warranted with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed area or 
small area, and a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a noncompensable disability 
rating is warranted with dermatitis or eczema that involves 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and no more than topical therapy 
is required during the past 12-month period and a 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

A December 1997 VA examination report shows that the Veteran 
had inactive genital herpes.  A July 1998 VA medical record 
reflects the Veteran noted that he had recurrent herpes 
genitalia.  An August 1998 VA medical record shows that the 
Veteran indicated that he had a history of herpes, and that 
he had flares one to two times per month.  An October 1998 VA 
medical record shows that the Veteran had no recent flare up 
of his herpes.  

A February 2001 VA medical record shows that the Veteran 
reported that he had genital herpes which lasts approximately 
a week.  A May 2001 VA medical record shows hat the Veteran 
had redness and irritation of his eye, but this appeared to 
be due to conjunctivitis.  A June 2002 VA medical record 
shows that the Veteran had a patch on his left cheek and on 
his posterior medial calf.  A July 2003 VA medical record 
shows that the Veteran had several mild hyperpigmented spots 
on his face.  The Veteran was seen in September 2003 for a 
spot on his leg, which was diagnosed as seborrheic keratosis.  
It was noted that no treatment was needed and there were no 
other suspicious lesions on his face.  An October 2004 VA 
medical record shows that the Veteran was seen for ulcers on 
the left side of his tongue which had been present for a few 
days and were making his left ear and the glands of his neck 
sore.  He was diagnosed with stomatosis and was given 
mouthwash.  

A June 2005 VA medical record shows that the Veteran was 
diagnosed with herpes simplex acute gingivostomatitis, but 
did not reflect any active symptoms or treatment for this 
disorder.  An October 2005 VA medical record shows that the 
Veteran seen for a lesion above his right eye that was 
suspicious for herpes and that he had reported that he 
started taking Acyclovir a few days earlier.  The assessment 
was that it was not a herpes outbreak, but the examiner noted 
that continuing the Acyclovir treatment would be the best 
conservative approach.  A November 2005 VA medical record 
shows that the Veteran had small lesions on his face in the 
area of prior creosote exposure which were somewhat sensitive 
to touch.  The assessment was seborrheic keratosis.  A 
December 2005 VA medical record shows that the Veteran had 
sensitive lesions on the right side of his face which he 
related to distant creosote exposure.  The assessment was 
seborrheic keratosis, warts and non-neoplastic nevus.  

An April 2007 VA examination report shows that the Veteran 
stated that he had lesions on his left cheek, across his left 
upper eyelid and on his lower lip about once a year.  He also 
had lesions in the inguinal crease area and glans penis.  He 
reported that the lesions in his genital region occurred one 
to two times per month and were very painful.  He had not 
been given any immunosuppressive medications or 
corticosteroids for this condition.  The examiner noted that 
the square inch measurement of the affected area was a 
historical finding, as there were no active lesions at the 
time of the examination.  The examiner indicated that the 
area would be approximately two square inches.  Upon 
examination, there were no active facial lesions or evidence 
or scarring. Along the shaft of the penis and slightly on the 
glans penis, there were mildly erythematous macules with 
evidence of scarring which affected approximately one square 
inch.  The examiner diagnosed herpes simplex virus both 
facial and genital lesions.

A November 2007 VA medical record shows that the Veteran had 
a diagnosis of genital herpes and was prescribed Valtrex to 
take as needed.  There was no evidence that the Veteran had 
any symptoms.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected genital and facial herpes does 
not warrant a higher disability rating under either the 
former criteria for Diagnostic Code 7806, or the current 
criteria for this code.
 
Under the criteria in effect prior to August 2002, in order 
to warrant a compensable disability rating under Diagnostic 
Code 7806, the Veteran's symptoms would need to show, or 
approximate, exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  The evidence does not 
show that this is reflected by the Veteran's symptoms.  There 
is no evidence that the Veteran had any exfoliation, 
exudation, or itching of an exposed area.  While the Veteran 
had lesions on the right side of his face, the July 2003 VA 
medical record shows only that the Veteran had several mild 
hyperpigmented spots on his face.  An October 2005 VA medical 
record shows that the Veteran was seen for a lesion above his 
right eye that was suspicious for herpes; however, the 
assessment was that it was not a herpes outbreak.  A November 
2005 VA medical record shows that the Veteran had small 
lesions on his face in the area of prior creosote exposure 
which were somewhat sensitive to touch, but the assessment 
was seborrheic keratosis and the examiner did not link it to 
the Veteran's service-connected herpes.  A December 2005 VA 
medical record shows that the Veteran had sensitive lesions 
on the right side of his face; again the assessment was not 
related to herpes, but was seborrheic keratosis, warts and 
non-neoplastic nevus.  At his April 2007 VA examination, the 
examiner noted that there were no active facial lesions and 
no scarring, but that the area effected would be 
approximately two square inches.  In terms of the Veteran's 
lesions in his genital area, the examiner noted that along 
the shaft of the penis and slightly on the glans penis, there 
were mildly erythematous macules with evidence of scarring 
which affected approximately one square inch.  The Board 
finds that there is no evidence of  exfoliation, exudation, 
or itching, involving an exposed surface or extensive area 
and, therefore, a higher disability rating under Diagnostic 
Code 7806, as in effect prior to August 30, 2002, is not 
warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).   

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a higher rating is available 
where at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  However, based upon 
the evidence noted above, the Veteran's service-connected 
facial and genital herpes does not affect at least 5 percent, 
but less than 20 percent of the entire body or of exposed 
areas.  In addition, the April 2007 VA examiner noted that 
the Veteran had not been treated for this condition with 
corticosteroids or immunosuppressive drugs.  As such, a 
higher disability rating under the current criteria for 
Diagnostic Code 7806 is not warranted, either. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).  

The Board has considered rating the Veteran's service-
connected facial and genital herpes under other Diagnostic 
Codes in order to provide the Veteran with the highest rating 
available to him.  However, it does not appear that the 
Veteran has disfiguring scars of the head, face or neck, 
scars as a result of second or third degree burns, that are 
superficial and poorly nourished, or are superficial and 
tender and painful upon objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (2002).   

With regard to the current rating criteria for disabilities 
of the skin, it does not appear that the Veteran has 
disfiguring scars of the head, face or neck, scars other than 
that of the face, head and neck that are deep or that cause 
limited motion, scars that are superficial and cover an area 
of 144 square inches, are unstable or painful upon 
examination or that cause limitation of function of the 
effected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2008).   

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for his service-connected 
facial and genital herpes.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's disability is currently resulting 
in frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim for an initial compensable rating for his facial and 
genital herpes, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for genital and facial herpes 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


